ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that STEVEN M. TANNENBAUM, formerly of VOORHEES, who was admitted to the bar of this State in 1977, should be suspended from practice for a period of three years as a matter of reciprocal discipline pursuant to Rule 1:20-14;
And STEVEN M. TANNENBAUM having been temporarily suspended by the Court from the practice of law since July 21, 1995, for failure to cooperate with the Office of Attorney Ethics in its investigation of a grievance filed by Rosaría Kritikson,
And the basis of the Disciplinary Review Board’s decision being respondent’s suspension from the practice of law in the Commonwealth of Pennsylvania on January 22, 1999, for a period of three years for his unethical conduct in his representation of Rosaría Kritikson and another client, including conduct in violation of RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate with client), RPC 1.16(a)(1) (failure to discontinue representation after being placed on inactive list), RPC 3.3(a)(1) (misrepresentation to court that client had filed pro se action), RPC 5.5(b) (practicing law while on the inactive list) and RPC 8.4(c) (misrepresentation to client about status of case);
And the Court having determined that the period of time during which respondent has been temporarily suspended from practice in New Jersey constitutes adequate discipline for his unethical conduct;
And good cause appearing;
*53It is ORDERED that the temporary suspension from practice of STEVEN M. TANNENBAUM effective July 21, 1995, be deemed sufficient discipline for respondent’s ethical violations; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys during the period of his suspension; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.